FILE COPY



                                     BILL OF COSTS

         TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                    No. 08-15-00052-CV

                             Joe Bob Wells and Melody Wells

                                                 v.

          Jason Hoisager, Clint Chapman and Arabella Minerals & Royalties, LLC

         (No. 13-02-20315-CVR IN 143RD DISTRICT COURT OF REEVES COUNTY)


Type of Fee            Charges            Paid                   By
MOTION FEE                       $10.00   E-PAID                 VIOLET HERNANDEZ
SUPP. CLERK'S RECORD             $18.00   UNKNOWN                AARON POOL
MOTION FEE                       $10.00   E-PAID                 JOHN MOBBS
SUPP. RPTER'S RECORD              $0.00   UNKNOWN
MOTION FEE                       $10.00   E-PAID                 VIOLET HERNANDEZ
REPORTER'S RECORD             $2,160.00   UNKNOWN
CLERK'S RECORD                   $46.00   UNKNOWN                N/A
FILING                          $195.00   E-PAID                 ROSEMARY HURON

       Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

     Court costs in this cause shall be paid as per the Judgment issued by this Court.

           I, DENISE PACHECO, CLERK OF THE EIGHTH COURT OF APPEALS OF
    THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
    correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
    DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
    styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness my hand
                                            and the Seal of the COURT OF APPEALS for
                                            the Eighth District of Texas, this May 25, 2018.


                                            Denise Pacheco, Clerk